DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the second compensation stage EC2 presented in Figure 2, part EC2 (regarding claim 1) and the second compensation stage EC2 in Figure 3, part EC2 (regarding claim 2) together in a same embodiment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The combination of the second compensation stage EC2 presented in Figure 2, part EC2 (paragraphs [0069]-[0101]) and the second compensation stage EC2 in Figure 3, part EC2 (paragraphs [0102]-[0114]) together in a same embodiment is no supported by the Specification. The second compensation stage EC2 presented in Figure 2, part EC2 is a separate embodiment from the second compensation stage EC2 in Figure 3, part EC2 (paragraphs [0102]-[0114]; Reference is now made to FIG. 3 in order to illustrate another exemplary embodiment of the low-dropout voltage regulation device 5… the power stage 6, the error amplifier 7, the load circuit 4 and the first compensation stage EC1 of the compensation circuit 8 are identical to those illustrated in FIG. 2. By contrast, the second compensation stage EC2 illustrated in FIG. 3 comprises a ‘low-side’ capacitor CCB coupled between a first node N1 and ground GND, an auxiliary NMOS transistor TNA coupled to the first node N1 and supplied by the ground voltage GND, a ‘high-side’ capacitor CCH coupled between a second node N2 and ground GND, and a first PMOS transistor TP1 coupled to the second node N2 and supplied by a charging voltage VCH, in this case for example the supply voltage VDD of the regulation device 5).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the second compensation stage further includes an additional transistor, the second compensation stage includes a single second compensation capacitor coupled between a gate of the additional transistor and ground, and a source and a drain of the additional transistor are coupled, respectively, to the load circuit of the low-dropout voltage regulation device and to a current source configured to deliver, when the control signal is representative of the first operating mode, a reference current of a same order of magnitude as a leakage current of the load circuit in the second operating mode of the load circuit of the low-dropout voltage regulation device” based on the second compensation stage EC2 presented in Figure 2, part EC2, it is unclear how is combined this second compensation stage EC2 presented in Figure 2, part EC2 with the second compensation stage EC2 in Figure 3, part EC2 (presented in previous claim 1)(how are connected together? And how operate together?). For examination purpose the mentioned limitation will be interpret as best understood by the examiner based on the Specification and Drawings. 
	Claims 3-5 are dependent claims of claim 2, therefore, they are rejected by the same way as presented in claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 16, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 2021/0021270), hereinafter Zhan, in view of Hayashi et al. (US 2015/0205314), hereinafter Hayashi.
Regarding claim 1, Zhan discloses (see figures 1-9) a low-dropout voltage regulation device  (figure 6)(paragraph [0059]; FIG. 6 is a circuit diagram of a low dropout linear voltage regulator), comprising: a power stage (figure 6, part power stage generated by Mp and Vin) having an output terminal (figure 6, part lower output terminal of Mp at Vout) configured to be coupled to a load circuit  (figure 6, part load circuit connected to lower output terminal of Mp at Vout), the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) being operable in a plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large), the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) being configured to receive a different respective output current (figure 6, part output current at Vout terminal; load current small or load current large) when in each operating mode of the plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large); an error amplifier (figure 6, part 10) having an output coupled to an input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin); and a compensation circuit  (figure 6, part 20) (paragraph [0061]; the dynamic Miller compensation network 20) coupled to the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin), wherein the compensation circuit (figure 6, part 20) is operable in a plurality of selectable configurations (figure 6, part 20; through S11 at S1 and S1b controls) that are respectively tailored to the plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large), the plurality of selectable configurations (figure 6, part 20; through S1 and S1b controls) being selectable in response to a control signal (figure 6, part control signal S11 at S1) representative of a current operating mode (paragraph [0061]; modes when the load current is small and when the load current is large) of the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout); wherein the plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large) of the load circuit  (figure 6, part load circuit connected to lower output terminal of Mp at Vout) include a first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large) in which the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is intended to receive a first output current (figure 6, part large first output current received the load circuit connected to lower output terminal of Mp at Vout) and a second operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) in which the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is intended to receive a second output current (figure 6, part small second output current received the load circuit connected to lower output terminal of Mp at Vout); wherein the plurality of selectable configurations (figure 6, part 20; through S1 and S1b controls) of the compensation circuit (figure 6, part 20) include a first configuration (figure 6, part first configuration at 20 wherein S1 is open and the buffer 23 is enable; when load current is large) tailored to the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large) of the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) and a second configuration (figure 6, part second configuration at 20 wherein S1 is close and the buffer 23 is disable; when load current is small) tailored to the second operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) of the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout); wherein in the first configuration (figure 6, part first configuration at 20 wherein S1 is open and the buffer 23 is enable; when load current is large), the compensation circuit (figure 6, part 20)  is configured to attenuate variations in voltage at the output terminal of the power stage (figure 6, part output terminal at Vout of the power stage generated by Mp and Vin) that occur upon a change from the second operating mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) to the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large), and to precharge an initial compensation voltage (figure 6, part through the buffer 23 is enable) able to be usable upon change from the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large) to the second operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small); wherein in the second configuration (figure 6, part second configuration at 20 wherein S1 is close and the buffer 23 is disable; when load current is small), the compensation circuit (figure 6, part 20) is configured to apply the initial compensation voltage (figure 6, part through S1 is close) to the input terminal  (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin) upon the change from the first operating mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large) to the second operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small); wherein the compensation circuit (figure 6, part 20) comprising: a first compensation stage (figure 6, part first compensation stage generated by 21) including a compensation resistor (figure 6, part Rc0) and a first compensation capacitor (figure 6, part C0) that are coupled in series between the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin), the first compensation capacitor (figure 6, part C0) having a capacitance value (figure 6, part capacitance of C0) that smooths variations in a voltage at the output terminal (figure 6, part output terminal at Vout) of the power stage (figure 6, part power stage generated by Mp and Vin) that occur upon change from the second operating mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) to the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large); and a second compensation stage (figure 6, part second compensation stage generated by 22 and 23) comprising: at least one second compensation capacitor (figure 6, part C1) and being configured: in the first configuration (figure 6, part first configuration at 20 wherein S1 is open and the buffer 23 is enable; when load current is large), to be decoupled  (figure 6, part through S1 is open; when load current is large) from the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin) and charge (figure 6, part through the buffer 23 is enable; when load current is large) the at least one second compensation capacitor (figure 6, part C1)  so as to precharge the initial compensation voltage (figure 6, part precharge C1 through the buffer 23 is enable), and in the second configuration (figure 6, part second configuration at 20 wherein S1 is close and the buffer 23 is disable; when load current is small), to be coupled (figure 6, part through S1 is close; when load current is small) to the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin) and deliver, to the input terminal (figure 6, part input terminal at Vgp), the initial compensation voltage  (figure 6, part the initial compensation voltage at the previous pre-charged C1); wherein the power stage  (figure 6, part power stage generated by Mp and Vin) includes a power transistor (figure 6, part Mp) having a gate (figure 6, part gate of Mp) that is coupled to the input terminal of the power stage (figure 6, part input terminal at Vgp); wherein the error amplifier (figure 6, part 10) having a first input (figure 6, part 10; upper input) coupled to a reference voltage (figure 6, part reference voltage from Bandgap voltage reference) and a second input (figure 6, part 10; lower input) coupled to a conduction terminal of the power transistor (figure 6, part Mp), and the precharged initial compensation voltage  (figure 6, part the initial compensation voltage at the previous pre-charged C1) is approximately a sum of the reference voltage (figure 6, part reference voltage from Bandgap voltage reference) and a threshold voltage of the power transistor (figure 6, part threshold of Mp); wherein the power transistor of the power stage  (figure 6, part Mp), and wherein the conduction terminal (figure 6, part conduction terminal of Mp) to which the second input of the error amplifier (figure 6, part 10; lower input)  is coupled comprises a terminal of the power transistor (figure 6, part Mp); and wherein the second compensation stage (figure 6, part second compensation stage generated by 22 and 23) includes a second compensation capacitor (figure 6, part C1) and a third compensation capacitor that are configured (figure 6, part CN), in the first configuration (figure 6, part first configuration at 20 wherein S1 is open and the buffer 23 is enable; when load current is large), to receive a charging voltage (figure 6, part through the buffer 23 is enable; when load current is large) , respectively, and, in the second configuration (figure 6, part second configuration at 20 wherein S1 is close and the buffer 23 is disable; when load current is small), to both be coupled (figure 6, part through S1 is closed; when load current is small) to the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part Mp) (paragraphs [0059]-[0062]; a switch (S1b, . . . , SNb) is controlled to be switched on or switched off by an inverting signal of the control signal (S11,… , SNN) generated by the controller 30… When any one of the second capacitors C1,… and CN is kept in the dynamic Miller compensation network 20, which usually occurs when the load current is small and a large compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned off so that output of the gain amplifier 23 is in a high-impedance state, does not affect terminal VEA1,… and VEAN and saves power consumption when the load current is small. When any one of the second capacitors C1,… and CN is removed from the dynamic Miller compensation network 20, which usually occurs when the load current is large and small compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned on so that the terminal VEA1,… and VEAN varies with the output terminal VEA).
Zhan does not expressly disclose a first compensation capacitor that are coupled in series between the input terminal of the power stage and ground; the power stage is an n-channel power transistor, and wherein the conduction terminal comprises a source of the n-channel power transistor; and receive a charging voltage and ground.
Hayashi teaches (see figures 1-26) a compensation circuit (figure 10, part compensation circuit 14)(paragraph [0022]; a phase compensation circuit (14) which is connected to the error amplifier (11)) comprising: a first compensation stage (figure 10, part first compensation stage generated by R3 and C10) including a compensation resistor  (figure 10, part R3) and a first compensation capacitor (figure 10, part C10) that are coupled in series between the input terminal of the power stage (figure 10, part Np2) and ground (figure 10, part ground); the power stage is an n-channel power transistor (figures 1 and 23, part MN1)(paragraph [0250]; he first embodiment illustrated in FIG. 1, the P channel MOS transistor MP1 is replaced with the N channel MOS transistor MN1), and wherein the conduction terminal comprises a source of the n-channel power transistor (figures 1 and 23, part MN1; source terminal); and receive a charging voltage (figure 10, part charging voltage at C10) and ground (figure 10, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit and transistor features as taught by Hayashi and obtain a low-dropout voltage regulation device, comprising: a power stage having an output terminal configured to be coupled to a load circuit, the load circuit being operable in a plurality of operating modes, the load circuit being configured to receive a different respective output current when in each of the plurality of operating modes; an error amplifier having an output coupled to an input terminal of the power stage; and a compensation circuit coupled to the input terminal of the power stage, wherein the compensation circuit is operable in a plurality of selectable configurations that are respectively tailored to the plurality of operating modes, the plurality of selectable configurations being selectable in response to a control signal representative of a current operating mode of the load circuit; wherein the plurality of operating modes of the load circuit include a first operating mode in which the load circuit is intended to receive a first output current and a second operating mode in which the load circuit is intended to receive a second output current; wherein the plurality of selectable configurations of the compensation circuit include a first configuration tailored to the first operating mode of the load circuit and a second configuration tailored to the second operating mode of the load circuit; wherein in the first configuration, the compensation circuit is configured to attenuate variations in voltage at the output terminal of the power stage that occur upon a change from the second operating mode to the first operating mode, and to precharge an initial compensation voltage able to be usable upon change from the first operating mode to the second operating mode; wherein in the second configuration, the compensation circuit is configured to apply the initial compensation voltage to the input terminal of the power stage upon the change from the first operating mode to the second operating mode; wherein the compensation circuit comprises: a first compensation stage including a compensation resistor and a first compensation capacitor that are coupled in series between the input terminal of the power stage and ground, the first compensation capacitor having a capacitance value that smooths variations in the voltage at the output terminal of the power stage that occur upon the change from the second operating mode to the first operating mode; and a second compensation stage comprising at least one second compensation capacitor and being configured: in the first configuration, to be decoupled from the input terminal of the power stage and charge the at least one second compensation capacitor so as to precharge the initial compensation voltage, and in the second configuration, to be coupled to the input terminal of the power stage and deliver, to the input terminal, the initial compensation voltage; wherein the power stage includes a power transistor having a gate is coupled to the input terminal of the power stage; wherein the error amplifier includes a first input coupled to a reference voltage and a second input coupled to a conduction terminal of the power transistor, and the precharged initial compensation voltage is approximately a sum of the reference voltage and a threshold voltage of the power transistor; wherein the power transistor of the power stage is an n-channel power transistor, and wherein the conduction terminal to which the second input of the error amplifier is coupled comprises a source of the n-channel power transistor; and wherein the second compensation stage includes a second compensation capacitor and a third compensation capacitor that are configured, in the first configuration, to receive a charging voltage and ground, respectively, and, in the second configuration, to both be coupled to the input terminal of the power stage, because it provides more efficient compensation in order to obtain more stable operation.
Regarding claim 6, Zhan and Hayashi teach everything claimed as applied above (see claim 1). Further, Zhan discloses (see figures 1-9) the charging voltage (figure 6, part charging voltage output from the buffer 23 enabled; when load current is large) is a supply voltage of the low-dropout voltage regulation device (figure 6, part charging voltage output from the buffer 23 enabled; when load current is large).
Regarding claim 7, Zhan and Hayashi teach everything claimed as applied above (see claim 1). Further, Zhan discloses (see figures 1-9) the charging voltage (figure 6, part charging voltage output from the buffer 23 enabled; when load current is large) is a voltage (figure 6, part through the buffer 23 enabled; when load current is large) present at the input terminal of the power stage  (figure 6, part input terminal at Vgp of Mp) when the load circuit  (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is in the first operating mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large).
Regarding claim 8, Zhan and Hayashi teach everything claimed as applied above (see claim 1). Further, Zhan discloses (see figures 1-9) produced in an integrated manner (figure 6)(paragraph [0001]; the present disclosure relate to an analog integrated circuit technology, for example, a low dropout linear voltage regulator).
Regarding claim 16, Zhan discloses (see figures 1-9) a low-dropout voltage regulation device  (figure 6)(paragraph [0059]; FIG. 6 is a circuit diagram of a low dropout linear voltage regulator), comprising: a power stage (figure 6, part power stage generated by Mp and Vin) having an output terminal (figure 6, part lower output terminal of Mp at Vout) configured to be coupled to a load circuit  (figure 6, part load circuit connected to lower output terminal of Mp at Vout), the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) being operable in a plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large), the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) being configured to receive a different respective output current (figure 6, part output current at Vout terminal; load current small or load current large) when in each operating mode of the plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large); an error amplifier (figure 6, part 10) having a first input (figure 6, part 10; upper input) coupled to a reference voltage (figure 6, part reference voltage from Bandgap voltage reference), a second input (figure 6, part 10; lower input), and an output (figure 6, part 10; output) coupled to an input terminal  (figure 6, part input terminal at Vgp) of the power stage  (figure 6, part power stage generated by Mp and Vin); and a compensation circuit  (figure 6, part 20)(paragraph [0061]; the dynamic Miller compensation network 20) comprising: a first compensation stage (figure 6, part first compensation stage generated by 21) comprising an RC filter (figure 6, part Rc0 and C0) coupled to the input terminal of the power stage (figure 6, part input terminal at Vgp), and generating an initial compensation voltage (figure 6, part initial compensation voltage at Rc0/C0); and a second compensation stage (figure 6, part second compensation stage generated by 22 and 23) comprising: a buffer (figure 6, part 23) coupled between the input terminal of the power stage  (figure 6, part input terminal at Vgp) and a second node  (figure 6, part second node at Vea1); a high-side capacitor (figure 6, part C1) coupled between the second node (figure 6, part second node at Vea1); and a third transistor (figure 6, part S1) coupled between the initial compensation voltage (figure 6, part initial compensation voltage at Rc0/C0) and the second node (figure 6, part second node at Vea1), the third transistor (figure 6, part S1) having a control terminal coupled to a control signal (figure 6, part control signal S11 at S1), wherein the control signal (figure 6, part control signal S11 at S1) is representative of a current operating mode of the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout)(paragraphs [0059]-[0062]; a switch (S1b, . . . , SNb) is controlled to be switched on or switched off by an inverting signal of the control signal (S11,… , SNN) generated by the controller 30… When any one of the second capacitors C1,… and CN is kept in the dynamic Miller compensation network 20, which usually occurs when the load current is small and a large compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned off so that output of the gain amplifier 23 is in a high-impedance state, does not affect terminal VEA1,… and VEAN and saves power consumption when the load current is small. When any one of the second capacitors C1,… and CN is removed from the dynamic Miller compensation network 20, which usually occurs when the load current is large and small compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned on so that the terminal VEA1,… and VEAN varies with the output terminal VEA).
Zhan does not expressly disclose a high-side capacitor coupled between the second node and ground.
Hayashi teaches (see figures 1-26) a compensation circuit (figure 10, part compensation circuit 14)(paragraph [0022]; a phase compensation circuit (14) which is connected to the error amplifier (11)) comprising: a first compensation stage (figure 10, part first compensation stage generated by R3 and C10) comprising an RC filter (figure 10, parts R3 and C10)  coupled to the input terminal of the power stage (figure 10, part Np2), and generating an initial compensation voltage (figure 10, part initial compensation voltage at C10); and a second compensation stage (figure 10, part second compensation stage generated by Mn11/C11 and Mn12/C12) comprising: a high-side capacitor (figure 10, part C11) coupled between the second node (figure 10, part second node between Mn11 and C11) and ground (figure 10, part ground); and a third transistor (figure 10, part Mn11) coupled between the initial compensation voltage (figure 10, part initial compensation voltage at C10) and the second node (figure 10, part second node between Mn11 and C11), the third transistor (figure 10, part Mn11) having a control terminal coupled to a control signal (figure 10, part Cnt1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit features as taught by Hayashi and obtain a low-dropout voltage regulation device, comprising: a power stage having an output terminal configured to be coupled to a load circuit, the load circuit being operable in a plurality of operating modes, the load circuit being configured to receive a different respective output current when in each operating mode of the plurality of operating modes; an error amplifier having a first input coupled to a reference voltage, a second input, and an output coupled to an input terminal of the power stage; and a compensation circuit comprising: a first compensation stage comprising an RC filter coupled to the input terminal of the power stage, and generating an initial compensation voltage; and a second compensation stage comprising: a buffer coupled between the input terminal of the power stage and a second node; a high-side capacitor coupled between the second node and ground; and a third transistor coupled between the initial compensation voltage and the second node, the third transistor having a control terminal coupled to a control signal, wherein the control signal is representative of a current operating mode of the load circuit, because it provides more efficient compensation in order to obtain more stable operation.
Regarding claim 17, Zhan and Hayashi teach everything claimed as applied above (see claim 16). Further, Zhan discloses (see figures 1-9) the second compensation stage  (figure 6, part second compensation stage generated by 22 and 23). However, Zhan does not expressly disclose a second transistor coupled between a first node and the initial compensation voltage, the second transistor having a control terminal coupled to the control signal; and a low-side capacitor coupled between the first node and ground.
Hayashi teaches (see figures 1-26) the second compensation stage (figure 10, part second compensation stage generated by Mn11/C11 and Mn12/C12) further comprises: a second transistor (figure 10, part Mn12) coupled between a first node (figure 10, part first node between Mn12 and C12) and the initial compensation voltage (figure 10, part initial compensation voltage at C10), the second transistor (figure 10, part Mn12) having a control terminal coupled to the control signal (figure 10, part Cnt1); and a low-side capacitor (figure 10, part C12) coupled between the first node (figure 10, part first node between Mn12 and C12) and ground (figure 10, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit features as taught by Hayashi, because it provides more efficient compensation in order to obtain more stable operation.
Regarding claim 19, Zhan and Hayashi teach everything claimed as applied above (see claim 16). Further, Zhan discloses (see figures 1-9) the control signal (figure 6, part control signal S11 at S1) is at a logic (figure 6, part control signal S11 at S1; logic to open S1) when the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is in a first operation mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large), the first operation mode being an activity mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large); and wherein the control signal (figure 6, part control signal S11 at S1) is at a logic  (figure 6, part control signal S11 at S1; logic to close S1) when the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is in a second operation mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small), the second operation mode being a standby mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) (paragraphs [0059]-[0062]; a switch (S1b, . . . , SNb) is controlled to be switched on or switched off by an inverting signal of the control signal (S11,… , SNN) generated by the controller 30… When any one of the second capacitors C1,… and CN is kept in the dynamic Miller compensation network 20, which usually occurs when the load current is small and a large compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned off so that output of the gain amplifier 23 is in a high-impedance state, does not affect terminal VEA1,… and VEAN and saves power consumption when the load current is small. When any one of the second capacitors C1,… and CN is removed from the dynamic Miller compensation network 20, which usually occurs when the load current is large and small compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned on so that the terminal VEA1,… and VEAN varies with the output terminal VEA). However, Zhan does not expressly disclose the control signal is at a logic high when the load circuit is in a first operation mode; and the control signal is at a logic low when the load circuit is in a second operation mode.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control signal is at a logic high when the load circuit is in a first operation mode; and the control signal is at a logic low when the load circuit is in a second operation mode in order to meet with the design requirements. The invention would perform equally well with the control signal as taught by Zhan.
Regarding claim 20, Zhan and Hayashi teach everything claimed as applied above (see claim 19). Further, Zhan discloses (see figures 1-9) the RC filter (figure 6, part Rc0 and C0) comprises: a compensation resistor (figure 6, part Rc0) and a first compensation capacitor (figure 6, part C0) that are coupled in series between the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin), the first compensation capacitor (figure 6, part C0) having a capacitance value (figure 6, part capacitance of C0) that smooths variations in a voltage at an output terminal (figure 6, part output terminal at Vout) of the power stage (figure 6, part power stage generated by Mp and Vin) that occur upon change from the second operating mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) to the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large). However, Zhan does not expressly disclose a compensation resistor and a first compensation capacitor that are coupled in series between the input terminal of the power stage and ground.
Hayashi teaches (see figures 1-26) the RC filter (figure 10, parts R3 and C10) comprises: a compensation resistor (figure 10, part R3) and a first compensation capacitor (figure 10, part C10) that are coupled in series between the input terminal of the power stage (figure 10, part Np2) and ground (figure 10, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit features as taught by Hayashi and obtain  the RC filter comprises: a compensation resistor and a first compensation capacitor that are coupled in series between the input terminal of the power stage and ground, the first compensation capacitor having a capacitance value that smooths variations in a voltage at an output terminal of the power stage that occur upon change from the second operating mode to the first operating mode, because it provides more efficient compensation in order to obtain more stable operation.
Regarding claim 21, Zhan and Hayashi teach everything claimed as applied above (see claim 20). Further, Zhan discloses (see figures 1-9) the power stage  (figure 6, part power stage generated by Mp and Vin) includes a power transistor (figure 6, part Mp) having a gate (figure 6, part gate of Mp) that is coupled to the input terminal of the power stage (figure 6, part input terminal at Vgp); wherein the second input of the error amplifier (figure 6, part 10; lower input) is coupled to a conduction terminal of the power transistor (figure 6, part Mp), and wherein the initial compensation voltage (figure 6, part initial compensation voltage at Rc0/C0) is approximately a sum of the reference voltage (figure 6, part reference voltage from Bandgap voltage reference) and a threshold voltage of the power transistor (figure 6, part threshold of Mp).
Regarding claim 22, Zhan and Hayashi teach everything claimed as applied above (see claim 16). Further, Zhan discloses (see figures 1-9) produced in an integrated manner (figure 6)(paragraph [0001]; the present disclosure relate to an analog integrated circuit technology, for example, a low dropout linear voltage regulator).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 2021/0021270), hereinafter Zhan, in view of Hayashi et al. (US 2015/0205314), hereinafter Hayashi, and further in view of Zanchi et al. (US 7,907,074), hereinafter Zanchi. 
Regarding claim 2, Zhan and Hayashi teach everything claimed as applied above (see claim 1). Further, Zhan discloses (see figures 1-9) the second compensation stage (figure 6, part second compensation stage generated by 22 and 23) includes a second compensation capacitor (figure 6, part C1), when the control signal (figure 6, part S11 at S1) is representative of the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large), a reference current (figure 6, part reference current from 23 to C1) of a same order of magnitude as a leakage current of the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) in the second operating mode of the load circuit  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) of the low-dropout voltage regulation device (figure 6). However, Zhan does not expressly disclose an additional transistor, the second compensation stage includes a single second compensation capacitor coupled between a gate of the additional transistor and ground, and a source and a drain of the additional transistor are coupled, respectively, to the load circuit of the low-dropout voltage regulation device and to a current source configured to deliver. 
Zanchi teaches (see figures 1-9) the second compensation stage (figure 8, part second compensation stage generated by 808, 813-815 and VDD) further includes an additional transistor (figure 8, part 808), the second compensation stag (figure 8, part second compensation stage generated by 808, 813-815 and VDD)e includes a single second compensation capacitor (figure 8, part 813) coupled between a gate of the additional transistor  (figure 8, part 808) and ground  (figure 8, part ground), and a source and a drain of the additional transistor are coupled (figure 8, part 808), respectively, to the load circuit of the low-dropout voltage regulation device (figure 8, part load circuit at Vout terminal) and to a current source configured to deliver  (figure 8, part current source generated by VDD).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second compensation stage of Zhan with the second compensation stage features as taught by Zanchi and obtain the second compensation stage further includes an additional transistor, the second compensation stage includes a single second compensation capacitor coupled between a gate of the additional transistor and ground, and a source and a drain of the additional transistor are coupled, respectively, to the load circuit of the low-dropout voltage regulation device and to a current source configured to deliver, when the control signal is representative of the first operating mode, a reference current of a same order of magnitude as a leakage current of the load circuit in the second operating mode of the load circuit of the low-dropout voltage regulation device, because it provides more efficient compensation which prevent disturbance of the regulation circuitry, and keeping the output voltage constant (column 2; lines 26-35).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 2021/0021270), hereinafter Zhan, in view of Hayashi et al. (US 2015/0205314), hereinafter Hayashi, and further in view of Zanchi et al. (US 7,907,074), hereinafter Zanchi, and further in view of Hastings (US 10,199,932). 
Regarding claim 3, Zhan, Hayashi and Zanchi teach everything claimed as applied above (see claim 2). Further, Zhan discloses (see figures 1-9) the power transistor (figure 6, part Mp). However, Zhan does not expressly disclose the additional transistor is identical to the power transistor.
Zanchi teaches (see figures 1-9) the additional transistor  (figure 8, part 808).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second compensation stage of Zhan with the second compensation stage features as taught by Zanchi, because it provides more efficient compensation which prevent disturbance of the regulation circuitry, and keeping the output voltage constant (column 2; lines 26-35).
Hastings teaches (see figures 1-4) the additional transistor  (figure 3, part 332) is identical to the power transistor (figure 3, part 310)(column 6, line 16; transistor 332 is the same size as transistor 310).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Zhan and Zanchi with the features as taught by Hastings, because it provides more accurate control in order to obtain more efficient compensation. 
Regarding claim 4, Zhan, Hayashi and Zanchi teach everything claimed as applied above (see claim 2). Further, Zhan discloses (see figures 1-9) the power transistor (figure 6, part Mp). However, Zhan does not expressly disclose the additional transistor has a channel length/channel width ratio identical to that of the power transistor.
Zanchi teaches (see figures 1-9) the additional transistor  (figure 8, part 808).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second compensation stage of Zhan with the second compensation stage features as taught by Zanchi, because it provides more efficient compensation which prevent disturbance of the regulation circuitry, and keeping the output voltage constant (column 2; lines 26-35).
Hastings teaches (see figures 1-4) the additional transistor (figure 3, part 332) has a channel length/channel width ratio identical to that of the power transistor (figure 3, part 310)(column 6, line 16; transistor 332 is the same size as transistor 310).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Zhan and Zanchi with the features as taught by Hastings, because it provides more accurate control in order to obtain more efficient compensation. 
Regarding claim 5, Zhan, Hayashi and Zanchi teach everything claimed as applied above (see claim 2). Further, Zhan discloses (see figures 1-9) the power transistor (figure 6, part Mp). However, Zhan does not expressly disclose the additional transistor has a channel length/channel width ratio within a given threshold of a channel length/channel width ratio of the power transistor.
Zanchi teaches (see figures 1-9) the additional transistor  (figure 8, part 808).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second compensation stage of Zhan with the second compensation stage features as taught by Zanchi, because it provides more efficient compensation which prevent disturbance of the regulation circuitry, and keeping the output voltage constant (column 2; lines 26-35).
Hastings teaches (see figures 1-4) the additional transistor (figure 3, part 332) has a channel length/channel width ratio within a given threshold of a channel length/channel width ratio of the power transistor (figure 3, part 310)(column 6, line 16; transistor 332 is the same size as transistor 310).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Zhan and Zanchi with the features as taught by Hastings, because it provides more accurate control in order to obtain more efficient compensation. 
Claims 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 2021/0021270), hereinafter Zhan, in view of Hayashi et al. (US 2015/0205314), hereinafter Hayashi, and further in view of Lin (US 2012/0038332).
Regarding claim 9, Zhan discloses (see figures 1-9) a low-dropout voltage regulation device  (figure 6)(paragraph [0059]; FIG. 6 is a circuit diagram of a low dropout linear voltage regulator), comprising: a power stage (figure 6, part power stage generated by Mp and Vin) having an output terminal (figure 6, part lower output terminal of Mp at Vout) configured to be coupled to a load circuit  (figure 6, part load circuit connected to lower output terminal of Mp at Vout), the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) being operable in a plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large), the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) being configured to receive a different respective output current (figure 6, part output current at Vout terminal; load current small or load current large) when in each operating mode of the plurality of operating modes (paragraph [0061]; modes when the load current is small and when the load current is large); an error amplifier (figure 6, part 10) having a first input (figure 6, part 10; upper input) coupled to a reference voltage (figure 6, part reference voltage from Bandgap voltage reference), a second input (figure 6, part 10; lower input), and an output (figure 6, part 10; output) coupled to an input terminal  (figure 6, part input terminal at Vgp) of the power stage  (figure 6, part power stage generated by Mp and Vin); and a compensation circuit  (figure 6, part 20)(paragraph [0061]; the dynamic Miller compensation network 20) comprising: a first compensation stage (figure 6, part first compensation stage generated by 21) comprising an RC filter (figure 6, part Rc0 and C0) coupled to the input terminal of the power stage (figure 6, part input terminal at Vgp), and generating an initial compensation voltage (figure 6, part initial compensation voltage at Rc0/C0); and a second compensation stage (figure 6, part second compensation stage generated by 22 and 23) comprising: a buffer (figure 6, part 23) coupled between the a supply voltage  (figure 6, part supply voltage Vea) and a second node  (figure 6, part second node at Vea1); the buffer (figure 6, part 23) having a control terminal coupled to a complementary control signal (figure 6, part S1b; complementary to S11); a high-side capacitor (figure 6, part C1) coupled between the second node (figure 6, part second node at Vea1); and a third transistor (figure 6, part S1) coupled between the initial compensation voltage (figure 6, part initial compensation voltage at Rc0/C0) and the second node (figure 6, part second node at Vea1), the third transistor (figure 6, part S1) having a control terminal coupled to a control signal (figure 6, part control signal S11 at S1), the complementary control signal (figure 6, part S1b; complementary to S11) being a complement of the control signal (figure 6, part control signal S11 at S1)(paragraph [0061]; each gain amplifier 23, a switch (S.sub.1b, . . . , S.sub.Nb) is controlled to be switched on or switched off by an inverting signal of the control signal (S.sub.11, . . . , S.sub.NN) generated by the controller 30), wherein the control signal (figure 6, part control signal S11 at S1) is representative of a current operating mode of the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout)(paragraphs [0059]-[0062]; a switch (S1b, . . . , SNb) is controlled to be switched on or switched off by an inverting signal of the control signal (S11,… , SNN) generated by the controller 30… When any one of the second capacitors C1,… and CN is kept in the dynamic Miller compensation network 20, which usually occurs when the load current is small and a large compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned off so that output of the gain amplifier 23 is in a high-impedance state, does not affect terminal VEA1,… and VEAN and saves power consumption when the load current is small. When any one of the second capacitors C1,… and CN is removed from the dynamic Miller compensation network 20, which usually occurs when the load current is large and small compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned on so that the terminal VEA1,… and VEAN varies with the output terminal VEA).
Zhan does not expressly disclose the first transistor; a high-side capacitor coupled between the second node and ground.
Hayashi teaches (see figures 1-26) a compensation circuit (figure 10, part compensation circuit 14)(paragraph [0022]; a phase compensation circuit (14) which is connected to the error amplifier (11)) comprising: a first compensation stage (figure 10, part first compensation stage generated by R3 and C10) comprising an RC filter (figure 10, parts R3 and C10)  coupled to the input terminal of the power stage (figure 10, part Np2), and generating an initial compensation voltage (figure 10, part initial compensation voltage at C10); and a second compensation stage (figure 10, part second compensation stage generated by Mn11/C11 and Mn12/C12) comprising: a high-side capacitor (figure 10, part C11) coupled between the second node (figure 10, part second node between Mn11 and C11) and ground (figure 10, part ground); and a third transistor (figure 10, part Mn11) coupled between the initial compensation voltage (figure 10, part initial compensation voltage at C10) and the second node (figure 10, part second node between Mn11 and C11), the third transistor (figure 10, part Mn11) having a control terminal coupled to a control signal (figure 10, part Cnt1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit features as taught by Hayashi, because it provides more efficient compensation in order to obtain more stable operation.
Lin teaches (see figures 1-10) a first transistor (figure 6, part Mn3) coupled between a supply voltage (figure 6, part Vb2) and a second node (figure 6, part second node at lower terminal of Cc), the first transistor  (figure 6, part Mn3)  having a control terminal  (figure 6, part control terminal of Mn3) coupled to a complementary control signal (figure 6, part Vb1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Zhan and Hayashi with the first transistor features as taught by Lin and obtain a low-dropout voltage regulation device, comprising: a power stage having an output terminal configured to be coupled to a load circuit, the load circuit being operable in a plurality of operating modes, the load circuit being configured to receive a different respective output current when in each operating mode of the plurality of operating modes; an error amplifier having a first input coupled to a reference voltage, a second input, and an output coupled to an input terminal of the power stage; and a compensation circuit comprising: a first compensation stage comprising an RC filter coupled to the input terminal of the power stage, and generating an initial compensation voltage; and a second compensation stage comprising: a first transistor coupled between a supply voltage and a second node, the first transistor having a control terminal coupled to a complementary control signal; a high-side capacitor coupled between the second node and ground; and a third transistor coupled between the initial compensation voltage and the second node, the third transistor having a control terminal coupled to a control signal, the complementary control signal being a complement of the control signal, wherein the control signal is representative of a current operating mode of the load circuit, because it provides more efficient switching control. 
Regarding claim 10, Zhan, Hayashi and Lin teach everything claimed as applied above (see claim 9). Further, Zhan discloses (see figures 1-9) the second compensation stage  (figure 6, part second compensation stage generated by 22 and 23). However, Zhan does not expressly disclose a second transistor coupled between a first node and the initial compensation voltage, the second transistor having a control terminal coupled to the control signal; and a low-side capacitor coupled between the first node and ground.
Hayashi teaches (see figures 1-26) the second compensation stage (figure 10, part second compensation stage generated by Mn11/C11 and Mn12/C12) further comprises: a second transistor (figure 10, part Mn12) coupled between a first node (figure 10, part first node between Mn12 and C12) and the initial compensation voltage (figure 10, part initial compensation voltage at C10), the second transistor (figure 10, part Mn12) having a control terminal coupled to the control signal (figure 10, part Cnt1); and a low-side capacitor (figure 10, part C12) coupled between the first node (figure 10, part first node between Mn12 and C12) and ground (figure 10, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit features as taught by Hayashi, because it provides more efficient compensation in order to obtain more stable operation.
Regarding claim 12, Zhan, Hayashi and Lin teach everything claimed as applied above (see claim 9). Further, Zhan discloses (see figures 1-9) the control signal (figure 6, part control signal S11 at S1) is at a logic (figure 6, part control signal S11 at S1; logic to open S1) when the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is in a first operation mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large), the first operation mode being an activity mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large); and wherein the control signal (figure 6, part control signal S11 at S1) is at a logic  (figure 6, part control signal S11 at S1; logic to close S1) when the load circuit (figure 6, part load circuit connected to lower output terminal of Mp at Vout) is in a second operation mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small), the second operation mode being a standby mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) (paragraphs [0059]-[0062]; a switch (S1b, . . . , SNb) is controlled to be switched on or switched off by an inverting signal of the control signal (S11,… , SNN) generated by the controller 30… When any one of the second capacitors C1,… and CN is kept in the dynamic Miller compensation network 20, which usually occurs when the load current is small and a large compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned off so that output of the gain amplifier 23 is in a high-impedance state, does not affect terminal VEA1,… and VEAN and saves power consumption when the load current is small. When any one of the second capacitors C1,… and CN is removed from the dynamic Miller compensation network 20, which usually occurs when the load current is large and small compensation capacitance is required, the gain amplifier 23 corresponding to the second capacitor is turned on so that the terminal VEA1,… and VEAN varies with the output terminal VEA). However, Zhan does not expressly disclose the control signal is at a logic high when the load circuit is in a first operation mode; and the control signal is at a logic low when the load circuit is in a second operation mode.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control signal is at a logic high when the load circuit is in a first operation mode; and the control signal is at a logic low when the load circuit is in a second operation mode in order to meet with the design requirements. The invention would perform equally well with the control signal as taught by Zhan.
Regarding claim 13, Zhan, Hayashi and Lin teach everything claimed as applied above (see claim 12). Further, Zhan discloses (see figures 1-9) the RC filter (figure 6, part Rc0 and C0) comprises: a compensation resistor (figure 6, part Rc0) and a first compensation capacitor (figure 6, part C0) that are coupled in series between the input terminal (figure 6, part input terminal at Vgp) of the power stage (figure 6, part power stage generated by Mp and Vin), the first compensation capacitor (figure 6, part C0) having a capacitance value (figure 6, part capacitance of C0) that smooths variations in a voltage at an output terminal (figure 6, part output terminal at Vout) of the power stage (figure 6, part power stage generated by Mp and Vin) that occur upon change from the second operating mode  (figure 6, part load circuit connected to lower output terminal of Mp at Vout; second operation mode when the load current is small) to the first operating mode (figure 6, part load circuit connected to lower output terminal of Mp at Vout; first operation mode when the load current is large). However, Zhan does not expressly disclose a compensation resistor and a first compensation capacitor that are coupled in series between the input terminal of the power stage and ground.
Hayashi teaches (see figures 1-26) the RC filter (figure 10, parts R3 and C10) comprises: a compensation resistor (figure 10, part R3) and a first compensation capacitor (figure 10, part C10) that are coupled in series between the input terminal of the power stage (figure 10, part Np2) and ground (figure 10, part ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the compensation circuit of Zhan with the compensation circuit features as taught by Hayashi and obtain  the RC filter comprises: a compensation resistor and a first compensation capacitor that are coupled in series between the input terminal of the power stage and ground, the first compensation capacitor having a capacitance value that smooths variations in a voltage at an output terminal of the power stage that occur upon change from the second operating mode to the first operating mode, because it provides more efficient compensation in order to obtain more stable operation.
Regarding claim 14, Zhan, Hayashi and Lin teach everything claimed as applied above (see claim 13). Further, Zhan discloses (see figures 1-9) the power stage  (figure 6, part power stage generated by Mp and Vin) includes a power transistor (figure 6, part Mp) having a gate (figure 6, part gate of Mp) that is coupled to the input terminal of the power stage (figure 6, part input terminal at Vgp); wherein the second input of the error amplifier (figure 6, part 10; lower input) is coupled to a conduction terminal of the power transistor (figure 6, part Mp), and wherein the initial compensation voltage (figure 6, part initial compensation voltage at Rc0/C0) is approximately a sum of the reference voltage (figure 6, part reference voltage from Bandgap voltage reference) and a threshold voltage of the power transistor (figure 6, part threshold of Mp).
Regarding claim 15, Zhan, Hayashi and Lin teach everything claimed as applied above (see claim 9). Further, Zhan discloses (see figures 1-9) produced in an integrated manner (figure 6)(paragraph [0001]; the present disclosure relate to an analog integrated circuit technology, for example, a low dropout linear voltage regulator).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 2021/0021270), hereinafter Zhan, in view of Hayashi et al. (US 2015/0205314), hereinafter Hayashi, and further in view of Lai et al. (S. Lai et al. , “A Power-Efficient On-Chip Linear Regulator Assisted by Switched Capacitors for Fast Transient Regulation”, IEEE, 2013, pp. 682-688.), hereinafter Lai. 
Regarding claim 18, Zhan and Hayashi teach everything claimed as applied above (see claim 17). Further, Zhan discloses (see figures 1-9) the second compensation stage (figure 6, part second compensation stage generated by 22 and 23). However, Zhan does not expressly disclose an auxiliary transistor coupled between the first node and ground, the auxiliary transistor having a control terminal coupled to the control signal.
Lai teaches (see figures 1-11) the second compensation stage (figure 2[c], part second compensation stage generated by SW Positioning Cap) further comprises: an auxiliary transistor (figure 2[c], part auxiliary transistor connected between upper terminal of Csw_d and ground) coupled between the first node (figure 2[c], part upper terminal of Csw_d) and ground (figure 2[c], part ground), the auxiliary transistor having a control terminal (figure 2[c], part auxiliary transistor connected between upper terminal of Csw_d and ground) coupled to the control signal (figure 2[c], part control signal that control the auxiliary transistor connected between upper terminal of Csw_d and ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second compensation stage of Zhan with the auxiliary transistor features as taught by Lai, because it enhances the power efficiency of the regulator by significantly reducing its dropout voltage and quiescent current consumption (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al. (US 2021/0021270), hereinafter Zhan, in view of Hayashi et al. (US 2015/0205314), hereinafter Hayashi, and further in view of Lin (US 2012/0038332), and further in view of Lai et al. (S. Lai et al. , “A Power-Efficient On-Chip Linear Regulator Assisted by Switched Capacitors for Fast Transient Regulation”, IEEE, 2013, pp. 682-688.), hereinafter Lai. 
Regarding claim 11, Zhan, Hayashi and Lin teach everything claimed as applied above (see claim 10). Further, Zhan discloses (see figures 1-9) the second compensation stage (figure 6, part second compensation stage generated by 22 and 23). However, Zhan does not expressly disclose an auxiliary transistor coupled between the first node and ground, the auxiliary transistor having a control terminal coupled to the control signal.
Lai teaches (see figures 1-11) the second compensation stage (figure 2[c], part second compensation stage generated by SW Positioning Cap) further comprises: an auxiliary transistor (figure 2[c], part auxiliary transistor connected between upper terminal of Csw_d and ground) coupled between the first node (figure 2[c], part upper terminal of Csw_d) and ground (figure 2[c], part ground), the auxiliary transistor having a control terminal (figure 2[c], part auxiliary transistor connected between upper terminal of Csw_d and ground) coupled to the control signal (figure 2[c], part control signal that control the auxiliary transistor connected between upper terminal of Csw_d and ground).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second compensation stage of Zhan with the auxiliary transistor features as taught by Lai, because it enhances the power efficiency of the regulator by significantly reducing its dropout voltage and quiescent current consumption (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839